                Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 1 of 7




 1                                                           The Honorable Mary Alice Theiler
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
       UNITED STATES OF AMERICA,                          NO.      MJ20-740
10
                                Plaintiff,
11                                                        COMPLAINT FOR VIOLATION
12
                                                          18 U.S.C. § 2422(b)
13                         v.
       MARCUS WILLIAM LOWE,
14
                                Defendant.
15
16
17 BEFORE, the Honorable Mary Alice Theiler, United States Magistrate Judge, U.S.
18 Courthouse, Seattle, Washington.
19                                             COUNT 1
                                    (Attempted Enticement of a Minor)
20
             On or about October 1, 2020, in King County, within the Western District of
21
     Washington, and elsewhere, MARCUS WILLIAM LOWE attempted to use a means and
22
     facility of interstate and foreign commerce to knowingly persuade, induce, entice, and
23
     coerce an individual who had not attained the age of 18 years to engage in sexual activity
24
     for which any person can be charged with a criminal offense.
25
             All in violation of Title 18, United States Code, Section 2422(b).
26
             And the complainant states that this Complaint is based on the following
27
     information:
28

      COMPLAINT                                                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Marcus Lowe - 1
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 2 of 7




 1          I, Special Agent Benjamin Williamson, being duly sworn under oath, depose and
 2 say:
 3                                          INTRODUCTION
 4          1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and
 5 have been since February 2007. I am currently assigned to the Seattle Division’s
 6 Headquarters Office. As an FBI Special Agent, I investigate criminal violations relating
 7 to child exploitation and child pornography, including violations pertaining to the illegal
 8 production, distribution, receipt and possession of child pornography, and material
 9 involving the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252,
10 2252A, 2422, and 2426. I have received specialized training from the FBI Academy
11 consisting of legal classes, investigative techniques, evidence preservation and collection,
12 financial related crimes, and other law enforcement training classes. Additionally, I have
13 been certified in the FBI’s Basic and Advanced Online Covert Employee Courses
14 pertaining to online undercover activity, as well as the FBI’s Digital Extraction
15 Technician (DExT) Course related to digital evidence extraction and review. Through my
16 training and experience, I have developed an understanding of common habits and
17 practices used by those engaged in criminal acts against children. I have reviewed
18 numerous examples of child sexual abuse material (as defined in 18 U.S.C. § 2256(8)). I
19 have participated in the execution of numerous search warrants which involved child
20 exploitation and/or child sexual abuse material offenses. I have also been the affiant on
21 numerous search warrants relating to child exploitation investigations.
22          2.      The facts set forth in this Complaint are based on my own personal
23 knowledge; knowledge obtained from other individuals during my participation in this
24 investigation, including other law enforcement officers; review of documents and records
25 related to this investigation; communications with others who have personal knowledge
26 of the events and circumstances described herein; and information gained through my
27 training and experience. I have not set forth each and every fact known to me as a result
28 of this investigation but only those facts I believe necessary to establish probable cause to

     COMPLAINT                                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Marcus Lowe - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 3 of 7




 1 conclude that MARCUS WILLIAM LOWE committed the offense charged in this
 2 Complaint.
 3          3.      As further detailed below, based on my investigation and the investigation
 4 of other law enforcement officers, I submit there is probable cause to believe that LOWE
 5 committed the offense of attempted enticement of a minor.
 6          4.      This Complaint is being presented electronically pursuant to Local
 7 Criminal Rule CrR 41(d)(3).
 8                                 SUMMARY OF THE INVESTIGATION
 9          5.      This investigation arose from an undercover operation targeting individuals
10 using the internet to meet and have sex with minors.
11          6.      On October 1, 2020, at approximately 7:10 PM PDT (all times listed are in
12 PDT), an FBI Online Covert Employee (OCE) acting in an undercover capacity was
13 browsing the mobile application Whisper and noticed a post by Whisper User “Anon”
14 (herein after referred to as Anon) titled “Anal stretching fun.” The OCE responded to the
15 post by sending the following message: “[thumbs up emoji] dad alone with dau!!!!”
16          7.      Anon and the OCE began chatting via the Whisper chat function. The
17 following is a summary of the chats and is not meant to detail each and every message
18 exchanged between the OCE and Anon. Anon asked about the OCE’s purported ten-year-
19 old daughter, (hereinafter referred to as The Child), and asked the OCE if he had his
20 “own fun with The Child.” The OCE responded that he did, to which Anon replied he
21 was “interested in being pals.” Anon said he lived in Kirkland, Washington, which was
22 not far from the location the OCE was staying and that he had “sometime of [sic]
23 interested.” The two then exchanged the following messages:
24          Anon: You being serious? Not just yanking me so I get blocked later?
25
            OCE: Nah man. We here on a little vacay. Leaving tomorrow AM. Just seeing
26          what I find. I get tired of getting yanked around too.
27
            Anon: Lol glad. Well I’m being serious if you are.
28
            OCE: Yeah. If you are
     COMPLAINT                                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Marcus Lowe - 3
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 4 of 7




 1
            Anon: Cool :) move this conversations to somewhere else then?
 2
 3          OCE: Yah
 4
            Anon: What do you prefer to use
 5
 6          OCE: I use kik mostly.
 7          8.      Anon and the OCE then exchanged Kik usernames, and Anon told the OCE
 8 he had messaged him on Kik. At approximately 7:25 PM, the OCE received a Kik
 9 message from an individual using Kik ID: crimson_wolf25, Kik Name: exia48ify hg, the
10 same Kik ID provided by Anon in the Whisper messages. For clarity, this user will also
11 be referred to as Anon. Anon sent the following message to the OCE at approximately
12 7:25 PM: “Hey from Whisper a second ago.” Anon and the OCE then exchanged
13 messages on Kik. Anon told the OCE that he was happy the OCE had responded to his
14 Whisper post and that the OCE had “found someone pretty cool to boot”. The OCE and
15 Anon continued to exchange Kik messages, and Anon asked the OCE sexual questions
16 about The Child such as, “So you’re [sic] daughter can take full cock?” Anon said he
17 wanted to see pictures of The Child. In response, the OCE sent Anon an image that was
18 not of a real child, appearing to be sitting in the back seat of a car. In response, Anon
19 said, “Oh man,” “She’s got the bidding breasts (emoji with star eyes).” Anon reiterated
20 that he was “down if you guys are,” meaning he wanted to meet and have sex with The
21 Child. After this the following exchange occurred:
22          OCE: you ddf?
23
            Anon: Of course. Esspecially [sic] for a special girl like her is [sic] tell you if I
24          was. She get her periods yet
25
            OCE: Not yet but I think she’s close
26
            Anon: Mmm (smiley emoji with tongue sticking out)
27
28          Anon: Well how do you want to do this

     COMPLAINT                                                                 UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
     United States v. Marcus Lowe - 4
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
                  Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 5 of 7




1            Anon: Promise I’m legit. An [sic] I. Not ugly either lol
2
             OCE: We can host. How much time you wanna spend! Good she’s pretty too!!!
3            Lmao
4
             Anon: Think I should trim my pubes though….Lol they got a bit unruly. Awesome
5            I can’t anyways thanks to my kids. But I can tell them I’m running to the store for
             a bit (smiley emoji)
6
7            Anon then said he was going to take a minute and wanted to know where to meet
             the OCE and The Child; and advised “I got rubbers”.
8
9            OCE: You want oral too? Can’t nut in her mouth though. She ain’t a fan. No shit
             or piss play. No pain. Well that leaves marks. Lol. How old r ur kids? [sic]
10
11           Anon: Sure nothing extreme. I get it she’s still young (smiley emoji). Of [sic] she
             wants to oral me that’s fine. Mine are 11 and 8. My oldest is developing nicely
12
             too.
13
             9.      The OCE provided a nearby location where Anon could go and instructed
14
     him to take a picture of the location and sent to the OCE so that the OCE believed Anon
15
     was coming. The OCE asked Anon if he wanted The Child freshly showered, to which
16
     Anon answered, “Na I like a little smell and what not (smiley emoji).” Anon confirmed
17
     he knew where the location was and would go to that location and send the OCE a picture
18
     of the location. Anon wanted to know if The Child was growing any hair and if she had
19
     any hair in her armpits. Anon explained he had “a weird thing for prepubescemt [sic]
20
     hairy pits lol”. Anon said he was afraid the OCE was law enforcement and wanted to see
21
     additional pictures of The Child that could be traced back to the OCE or to The Child.
22
     Anon continued to express concern about being part of a sting, saying, “No offense kinda
23
     need something to show this ain’t no Chris Hansen [sic] situation lol.”
24
             10.     Anon continued to fret about being part of a sting and wanted additional
25
     pictures of The Child. The OCE told Anon that if he “wasn’t down,” then he did not have
26
     to come. At approximately 8:17 PM, Anon sent the OCE a picture of the location
27
     previously provided by the OCE. After sending the image of the location, Anon sent the
28
     following message, “There’s the [location name]. I’m down. So what’s next.”
      COMPLAINT                                                             UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Marcus Lowe - 5
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 6 of 7




 1          11.     The OCE then provided an address in Kirkland, Washington, to Anon so
 2 that Anon could come to the location where the OCE and The Child were purportedly
 3 staying. The OCE initially gave Anon the wrong address, then sent Anon the corrected
 4 address. At approximately 8:29 PM, Anon messaged the OCE “Sure I’m bassacly [sic] on
 5 the street.” At approximately 8:36 PM, the OCE saw a male walking up to the home
 6 associated with the address provided to Anon, and the male appeared to be looking into
 7 windows. The OCE sent Anon a message him to “go to the side gate” and “avoid Ring
 8 door bell”. At approximately 8:54 PM, the OCE sent Anon the message “see us??” and at
 9 or about this same time, surveillance agents saw that man turn and run down the street.
10          12.     FBI agents pursued the suspect, later identified as MARCUS WILLIAM
11 LOWE, as he ran back to his car. An FBI agent in an SUV maneuvered to block LOWE’s
12 car from leaving. The SUV’s blue and red law enforcement lights were activated and
13 clearly visible. As other agents approached LOWE’s car wearing clearly identifiable law
14 enforcement markings, LOWE attempted to drive away, but his car hit the SUV. FBI
15 agents approached his car on foot and ordered LOWE to get out. Agents saw LOWE
16 throw several items out of his car and manipulate his cell phone. Agents later recovered
17 four condoms on the ground outside LOWE’s car. LOWE was attempting to alter data on
18 his phone and continued to ignore commands from FBI agents. LOWE continued his
19 attempted flight, and agents had to break a window and pull LOWE from the car. During
20 LOWE’s attempted flight, his car pinned one of the arresting agents against the law
21 enforcement SUV, and that agent suffered s dislocated shoulder. LOWE’s LG
22 smartphone was seized from LOWE’s person upon his arrest.
23          13.     I know that it would be a violation of RCW 9A.44.073 (Rape of a Child in
24 the First Degree) for LOWE to engage in sexual intercourse with a child under the age of
25 twelve to whom he is not married.
26          14.     While LOWE invoked his right to counsel in a subsequent interview,
27 LOWE indicated two children in his care had been left alone. Law enforcement
28

     COMPLAINT                                                           UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Marcus Lowe - 6
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:20-cr-00214-RSM Document 1 Filed 11/16/20 Page 7 of 7




 1 conducted a safety check. MV1, a minor under the age of twelve reported that LOWE
 2 sexually assaulted her on two previous occasions.
 3          15.     As part of this investigation, law enforcement also seized several additional
 4 digital devices that belonged to LOWE that were provided by a witness who identified
 5 them as belonging to LOWE. A preliminary examination of LOWE’s smartphone and
 6 other digital devices has revealed 212 image and video files that constitute suspected
 7 child pornography, including depictions of the sexual abuse of infants/toddlers and
 8 minors subjected to sadomasochistic conduct.
 9                                            CONCLUSION
10          16.     Based on the above facts, I respectfully submit that there is probable cause
11 to believe that MARCUS WILLIAM LOWE committed the offense charged in Count 1
12 above.
13
14
15
16
17
18          The above-named agent provided a sworn statement attesting to the truth of the
19 foregoing Complaint and Affidavit submitted to me by reliable electronic means pursuant
20 to Fed. R. Crim. Proc. 4.1(a), and the Court hereby finds that there is probable cause to
21 believe the Defendant committed the offense set forth in the Complaint.
22          Dated this 16th day of November, 2020.
23
24
                                                MARY ALICE THEILER
25                                              United States Magistrate Judge
26
27
28

     COMPLAINT                                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Marcus Lowe - 7
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
